Exhibit 10.1

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
Escondido-Metcalf SS, LLC, a Delaware limited liability company (“Seller”), and
SST IV Acquisitions, LLC, a Delaware limited liability company (“Purchaser”).

 

 

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

 

1.
PURCHASE AND SALE

 

1.1

Purchase and Sale.  Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

 

(a)

Land.  That certain tract of land located at 852 Metcalf Street, Escondido,
California 92025, containing approximately 1.13 acres of land, and being more
particularly described on Exhibit “A” attached hereto and made a part hereof
(herein, the “Land”).

(b)

Easements.  All easements, if any, benefiting the Land or the Improvements (as
defined in Section 1.1(d) of this Agreement).

(c)

Rights and Appurtenances.  All rights and appurtenances pertaining to the Land,
including any right, title and interest of Seller in and to adjacent streets,
alleys or rights-of‑way.

(d)

Improvements.  All improvements and related amenities to be hereafter
constructed on the Land by Seller in accordance with the plans and
specifications set forth on Schedule “B” attached hereto and incorporated herein
(the “Plans and Specifications”), containing 97,436 net rentable square feet of
storage space and 1,162 rental units (herein, the “Improvements”).

(e)

Leases.  Seller’s interest under (i) all written leases, occupancy agreements
and rental agreements for rental units in the Property hereafter entered into by
or on behalf of Seller in accordance with the terms of this Agreement
(collectively, the “Leases”), including all tenant leasing files, together with
all tenant security deposits held by Seller on the Closing Date (as defined in
Section 6.1 of this Agreement), (ii) all cellular tower leases relating to the
Property, if any, hereafter entered into by Seller in accordance with the terms
of this Agreement (the “Tower Leases”), and (iii) all billboard leases relating
to the Property, if any, hereafter entered into by Seller in accordance with the
terms of this Agreement (the “Billboard Leases”).

(f)

Tangible Personal Property.  All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property, if any, now or
hereafter owned by Seller and located on or about the Land and the Improvements
(the “Tangible Personal Property”), including any and all items of Personal
Property set forth in the Plans and Specifications.

(g)

Contracts.  Seller’s interest under the “Contracts” (as defined below), if any.

 

--------------------------------------------------------------------------------

 

(h)Intangible Property.  All intangible property (the “Intangible Property”)
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all "yellow page"
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone and telecopy numbers, (iv) the Plans and Specifications, (v) all
licenses, permits, engineering plans and landscape plans, (vi) all assignable
warranties and guarantees relating to the Property or any part thereof, and
(vii) all internet websites and other internet related property rights owned by
Seller and/or any affiliate thereof and relating to the Property, including the
website information, paid search campaigns and local listing information listed
on Exhibit “I” attached hereto.

 

2.
PURCHASE PRICE

 

2.1

Purchase Price.  The purchase price (the “Purchase Price”) for the Property
shall be the sum of Eighteen Million and no/100 Dollars ($18,000,000.00),
subject to prorations and adjustments as set forth in this Agreement, and shall
be paid by Purchaser to Seller at the Closing by wire transfer of immediately
available funds to the “Escrow Agent” (as defined in Section 3.1(A) below) on
the Closing Date in accordance with wire transfer instructions to be provided by
the Escrow Agent.  Notwithstanding the foregoing, the parties agree that if the
net rentable square footage of storage space in the Improvements, as reasonably
determined by an architect designated by Purchaser, when complete is:

 

(A) equal to or more than 1% smaller than 97,436 net rentable square feet of
storage space, Purchaser and Seller shall proceed to close (subject
to  Purchaser’s right to terminate this Agreement pursuant to clause (B) below
under the circumstances therein described) and the parties shall make a downward
adjustment in the Purchase Price equal to $185.00 multiplied by the difference
between (i) 97,436 net rentable square feet of storage space less (ii) the
actual net rentable square foot of storage space contained in the as-built
Improvements and

 

(B) more than 3.5% smaller than 97,436 net rentable square feet of storage
space, Purchaser may, at Purchaser’s election, in its sole and absolute
discretion, declare Seller to be in default under this Agreement and shall be
entitled to its remedies described in Section 8.1 of this Agreement and to
terminate Purchaser’s obligation to purchase, and Seller’s obligation to sell,
the Property.

 

3.
EARNEST MONEY

3.1

Earnest Money.  

(A)

Purchaser shall deliver to Commonwealth Land Title, 4100 Newport Place Drive,
Suite 120, Newport Beach, CA 92660, Attn: Kelly Ralph (“Escrow Agent”), as agent
for a national title underwriter acceptable to Purchaser (the “Title Company”),
within three (3) business days after the Effective Date (as defined below), an
earnest money deposit (the “Initial Deposit”) in the amount of Two Hundred
Seventy Five Thousand and no/100 Dollars ($275,000.00).  In the event that
Purchaser delivers the “Closing Notice” (as defined in Section 4.1.1 of this
Agreement) to Seller, then within three (3) business days following the
expiration of the “Approval Period” (as defined in Section 4.1.1 of this
Agreement), Purchaser shall make an additional deposit (the “Additional
Deposit”) with Escrow Agent in the amount of Four Hundred Seventy Five Thousand
and no/100 Dollars ($475,000.00).    

(B)

The Initial Deposit, together with the Additional Deposit, if delivered
hereunder, and together with all interest accrued thereon, are herein
collectively called the “Earnest Money”.  The Initial Deposit and the Additional
Deposit, if made, shall be invested by the Escrow Agent in an FDIC-insured,

 

--------------------------------------------------------------------------------

 

interest‑bearing account as Purchaser shall direct.  If the sale of the Property
is consummated under this Agreement, the Earnest Money shall be paid to Seller
and applied as a credit against the Purchase Price at Closing.  If Purchaser
terminates this Agreement in accordance with any right to terminate granted to
Purchaser by the terms of this Agreement, the Earnest Money shall be returned to
Purchaser by Escrow Agent.

4.
CONDITIONS TO CLOSING

4.1Seller’s Obligations.  Seller shall deliver to Purchaser (at Seller’s
expense), within three (3) business days after the Effective Date, true,
correct, complete and legible copies of all of the due diligence items listed on
Schedule “A” attached hereto and incorporated herein with respect to the
Property in its possession or under its control (collectively, the “Due
Diligence Items”).  Seller shall provide Purchaser with written notice at such
time as Seller determines that all Due Diligence Items have been delivered to
Purchaser (the “Due Diligence Delivery Notice”).  Within two (2) business days
following Purchaser’s receipt of the Due Diligence Delivery Notice, Purchaser
shall confirm in writing to Seller, if such be the case, that all required Due
Diligence Deliveries have been received by Purchaser, in which event the date
that Purchaser receives the Due Diligence Delivery Notice shall be deemed to be
the “Due Diligence Receipt Date” (herein so called) for all purposes of this
Agreement.  In the event, however, that Purchaser determines that it has not
been provided with all of the Due Diligence Items, then Purchaser shall provide
Seller with written notice thereof (the “Missing Due Diligence Notice”), within
two (2) business days following Purchaser’s receipt of the Due Diligence
Delivery Notice, enumerating with specificity in such notice which Due Diligence
Items have not been provided by Seller (the “Missing Due Diligence
Items”).  Within two (2) business days following Seller’s receipt of the Missing
Due Diligence Notice, Seller shall provide Purchaser with the Missing Due
Diligence Items, together with written notice confirming such delivery (the
“Missing Due Diligence Delivery Notice”).  Within two (2) business days
following Purchaser’s receipt of the Missing Due Diligence Delivery Notice,
accompanied by all missing Due Diligence Items, Purchaser shall confirm in
writing to Seller that Purchaser has received all required Due Diligence Items,
in which event the date that Purchaser receives the Missing Due Diligence
Delivery Notice, accompanied by all missing Due Diligence Items, shall be deemed
to be the Due Diligence Receipt Date for all purposes of this Agreement.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, Purchaser may request additional information, documentation or
materials concerning the Property from Seller at any time after the Effective
Date, and Seller agrees to use commercially reasonable efforts to provide such
additional information, documentation or materials to Purchaser, provided it is
within Seller’s possession or under its control, and further provided that the
delivery or non-delivery of any such item shall in no manner extend the Approval
Period.  Notwithstanding the foregoing provisions of this Section 4.1, should
Seller (i) fail to timely deliver the Due Diligence Delivery Notice to
Purchaser, as required above, or (ii) fail to timely deliver the Missing Due
Diligence Delivery Notice and/or the Missing Due Diligence Items to Purchaser,
as required above, then the Due Diligence Receipt Date shall not occur until
Purchaser so acknowledges in writing, and until such time as Purchaser so
acknowledges the occurrence of the Due Diligence Receipt Date, Purchaser shall
be entitled to terminate this Agreement upon written notice to Seller, whereupon
this Agreement automatically shall terminate, the Earnest Money shall be
returned by Escrow Agent to Purchaser, without the consent or joinder of Seller
being required and notwithstanding any contrary instructions which might be
provided by Seller, and neither party shall have any further obligations
hereunder except for such obligations which by their terms expressly survive the
termination of this Agreement (the “Surviving Obligations”).

4.1.1

Approval Period.  During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the thirty-fifth (35th) day following the
Due Diligence Receipt Date (the “Approval Period”), the following matters shall
be conditions precedent to Purchaser’s obligations under this Agreement:

 

--------------------------------------------------------------------------------

 

(a)Purchaser’s being satisfied in Purchaser’s sole discretion that the Property
is suitable for Purchaser’s intended use; and

(b)Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser's sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby.  In such event, this Agreement will terminate as of the
date of such notice, and neither party shall have any further obligation
hereunder except for the Surviving Obligations.  If, in Purchaser’s sole and
absolute discretion, Purchaser determines that it desires to consummate the
purchase of the Property contemplated hereby, then Purchaser will give written
notice thereof (the “Closing Notice”) to Seller, prior to the expiration of the
Approval Period.  In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement.  If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations.  In either of such events
terminating this Agreement, immediately following written request from Purchaser
to the Escrow Agent, the Escrow Agent shall return all of the Earnest Money to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller.

4.1.2Title Commitment.  Seller shall convey good and marketable fee simple title
to the Property to Purchaser at Closing, subject only to the “Permitted
Encumbrances” (defined below).  Within ten (10) days following the Effective
Date, Seller shall obtain, at its sole cost and expense, and deliver to
Purchaser, a title commitment (the “Title Commitment”) for an ALTA Extended
Owner's Policy of Title Insurance (the “Title Policy”), issued by the Escrow
Agent on behalf of the Title Company, insuring good and marketable fee simple
title to the Property, together with legible copies of all exceptions listed
therein.  The Title Policy to be issued to Purchaser at Closing shall include,
in addition to any other matters as may be agreed upon between Purchaser and the
Title Company, affirmative coverage by endorsement or other acceptable
mechanism, against mechanic’s liens arising as a result of the construction of
the Improvements on the Land, such affirmative coverage to be at Seller’s sole
cost and expense, and Seller shall be solely responsible for compliance with the
Title Company’s usual and customary requirements for issuance of such
affirmative coverage (including without limitation any security or indemnity as
may be required of Seller).  Purchaser shall have ten (10) days following its
receipt of the Title Commitment, legible copies of all exceptions listed therein
and the “Survey” (defined below), to deliver to Seller written notice of
Purchaser’s objections to title (the “Title Objection Letter”).  Seller shall
have the right, but not the obligation, to cure Purchaser’s objections to title;
subject, however, to Seller’s obligation to remove all “Monetary Liens” (as
defined below) by Closing.  Seller shall notify Purchaser in writing within ten
(10) days following Seller’s receipt of the Title Objection Letter concerning
which title objections, if any, Seller has agreed to cure.  In the event that
Seller does not undertake to cure all of the objections in the Title Objection
Letter to Purchaser’s sole satisfaction (or does not timely respond to the Title
Objection Letter), then Purchaser shall have the right for five (5) days after
receipt of Seller’s response to the Title Objection Letter (or five (5) days
following the expiration of the period within which Seller was to so respond) to
either (i) waive any such title objection in writing and proceed to Closing (in
which event such waived title objection shall be deemed to be a “Permitted
Encumbrance”, as defined below), or (ii)  terminate this Agreement upon written
notice to Seller and receive an immediate refund of the Earnest Money, without
the consent or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller, in which event neither party
hereto shall have any further obligations under this

 

--------------------------------------------------------------------------------

 

Agreement except for the Surviving Obligations.  All exceptions set forth in
Schedule B of the Title Commitment which are not objected to by Purchaser
(including matters initially objected to by Purchaser which objections are
subsequently waived in writing), exclusive of preprinted exceptions, are herein
collectively called the “Permitted Encumbrances”. In the event that any update
to the Title Commitment or Survey, including any update to the Title Commitment
or Survey following “Substantial Completion of the Work” and/or “Completion of
the Work” (as defined in Section 5.7 below), indicates the existence of any
liens, encumbrances or other defects or exceptions (the “Unacceptable
Encumbrances”) which are not shown in the initial Title Commitment or Survey and
that are unacceptable to Purchaser, in its sole discretion, Purchaser shall,
within ten (10) days after receipt of any such update to the Title Commitment or
Survey, notify Seller in writing of its objection to any such Unacceptable
Encumbrance (the “Unacceptable Encumbrance Notice”).  Notwithstanding anything
to the contrary contained herein, Seller shall have no obligation to take any
steps or bring any action or proceeding or otherwise to incur any expense
whatsoever to eliminate or modify any of the Unacceptable Encumbrances;
provided, however, that Seller shall, prior to Closing, eliminate by paying,
bonding around or otherwise discharging in a manner satisfactory to Purchaser
(i) any Unacceptable Encumbrances that arise by, through or under Seller, (ii)
any exceptions that arise in connection with construction of the Improvements,
and (iii) any mortgages, deeds of trust, deeds to secure debt, mechanics’ liens
or monetary judgments that appear on the Title Commitment (“Monetary Liens”). In
the event Seller is unable, unwilling or for any reason fails to eliminate or
modify all of the Unacceptable Encumbrances to the sole satisfaction of
Purchaser (other than the Unacceptable Encumbrances and Monetary Liens required
to be removed by Seller in accordance with the preceding sentence), Purchaser
may terminate this Agreement by delivering notice thereof in writing to Seller
by the earliest to occur of (i) the Closing Date, (ii) five (5) days after
Seller’s written notice to Purchaser of Seller’s intent to not cure one or more
of such Unacceptable Encumbrances, or (iii) ten (10) days after the Unacceptable
Encumbrance Notice, in the event Seller does not timely respond thereto.  Upon a
termination of this Agreement pursuant to the immediately preceding sentence,
(a) the Earnest Money shall be returned to Purchaser, without the consent or
joinder of Seller being required and notwithstanding any contrary instructions
which might be provided by Seller, (b) Purchaser shall be entitled to receive
reimbursement from Seller for all out of pocket expenses incurred by Purchaser
or any affiliate of Purchaser in connection with this Agreement, and (c) neither
party shall have any further obligations hereunder other than the Surviving
Obligations. Any liens, encumbrances or other defects or exceptions listed in
Schedule B of any update to the Title Commitment not required to be eliminated
by Seller of record in this Section 4.1.2, and which Seller in fact elects not
to cure, shall be deemed to be included among the Permitted Encumbrances, unless
Purchaser elects to terminate this Agreement as a result of Seller’s election
not to cure such new title matter as provided above.

4.1.3

Survey.  Within five (5) days following the Effective Date, Purchaser shall
order a current survey of the Property (the “Survey”), which shall be in form
reasonably acceptable to Purchaser and shall include the following ALTA/ACSM
Land Title Survey Table A Items: 1, 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9,
10(a), 11(b), 13, 14, 16, 17, 18, 19 and 20(a).  Additionally, within five (5)
days following “Substantial Completion of the Work” (as defined in Section 5.7
below), Purchaser shall order a current as-built survey of the Property (the
“Updated Survey”), dated subsequent to the date of completion of the
Improvements, reflecting the location of the completed Improvements, all
ALTA/ACSM Land Title Survey Table A Items referenced in the preceding sentence,
and otherwise in form reasonably satisfactory to Purchaser.  All costs and
expenses relating to the Survey and the Updated Survey, including all revisions
thereto, shall be borne by Purchaser.

4.2

Inspection.  During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date),
Purchaser may inspect, test, and survey: (a) the Property and any and all
portions thereof, including physical and mechanical inspections, (b) all
financial and other records pertaining to the operation of the Property,
including, but not limited to, all books, records, documents, accounting and
management reports of Seller, and (c) originals of all Leases

 

--------------------------------------------------------------------------------

 

and Contracts.  Notwithstanding the foregoing, Purchaser must obtain Seller’s
prior written approval of the scope and method of any environmental testing or
investigation (other than a Phase I environmental site assessment, which shall
require no consent or approval of any kind), prior to Purchaser’s commencement
of such inspections or testing, and Purchaser shall not interfere with Seller’s
or any of its contractors, subcontractors, agents, agents, representatives,
owners, officers, employees, invitees, permittees, or tenants (collectively,
with Seller, the “Seller Parties”) activities on the Property.  Seller shall
cooperate in good faith with Purchaser, Purchaser’s agents and independent
contractors in connection with all such inspections, tests and
surveys.  Purchaser, at Purchaser’s sole expense, shall repair any and all
damage resulting from any of the tests, studies, inspections and investigations
performed by or on behalf of Purchaser pursuant to this Section 4.2, and
Purchaser shall indemnify, defend and hold the Seller Parties harmless for, from
and against all claims for bodily injury or property damage which may be
asserted against any Seller Party arising out of the tests, studies, inspections
and investigations performed by Purchaser hereunder, excluding the discovery of
pre-existing conditions on the Property, which obligation of indemnification
shall survive the Closing or termination of this Agreement.  Prior to any entry
onto the Property by Purchaser or any of its agents, Purchaser shall furnish
Seller with evidence that Purchaser maintains a policy of general liability
insurance providing premises/operations coverage included under the per
occurrence/general aggregate coverage, having a combined single limit liability
of not less than $2,000,000 aggregate, naming the Seller as an additional
insured.  All entries onto the Property by Purchaser shall be preceded by not
less than 24 hours prior notice to Seller, which may be verbal.

4.2.1  Commercial Property Disclosures.  Seller or Seller’s broker, at no cost
to Purchaser, shall cause the Escrow Agent to order a commercial property
disclosure report from a third party service to satisfy the statutory disclosure
requirements of the California Natural Hazard Disclosure Act, and pursuant to
applicable provisions of the California Government Code, California Public
Resources Code and other California Codes.  The report, including the Natural
Hazards Disclosure Statement to be included in the report and shall be delivered
to Purchaser within ten (10) days of Escrow Agent’s acknowledgment of receipt of
a fully executed copy of this Agreement.

4.3

Seller’s Representations and Warranties.

(a)Seller represents and warrants to Purchaser that, as of the Effective Date
and the Closing Date:

(i)

Seller owns good and marketable fee simple title to the Property, and no party
has the right or option to acquire all or any portion of the Property, other
than Purchaser pursuant to the terms of this Agreement,

(ii)

Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

(iii)

neither the execution nor the delivery of this Agreement, nor the consummation
of the purchase and sale contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions of this Agreement conflict with or will
result in the breach of any of the terms, conditions, or provisions of any
agreement or instrument to which Seller is a party or by which Seller or any of
Seller’s assets is bound,

(iv)

there is no existing or pending (or to Seller’s knowledge threatened) litigation
affecting Seller or the Property,

 

--------------------------------------------------------------------------------

 

(v)

Seller has no knowledge of, and has not received any written notice of, any
violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

(vi)

Seller has no knowledge of, and has not received, with respect to the Property,
written notice from any governmental authority regarding, any change to the
zoning classification, any condemnation proceedings or proceedings to widen or
realign any street or highway adjacent to the Property or that otherwise affects
the Land or the Improvements,

(vii)

there are no service contracts, equipment leases and/or maintenance agreements
affecting the Property, other than Contracts, if any, hereafter approved in
writing by Purchaser pursuant to Section 5.3 below,

(viii)

Seller is not a “foreign person” within the meaning of Sections 1445 and 7701 of
the Internal Revenue Code of 1986, as amended,

(ix)

there are and will be no parties in possession of, or claiming any possession
to, any portion of the Property, other than tenants under Leases, if any,
hereafter approved in writing by Purchaser pursuant to Section 5.4 below, as
reflected on the rent roll to be provided by Seller to Purchaser at Closing (the
“Rent Roll”),

(x)

at Closing there will be no unpaid bills or claims in connection with any
construction or repair of the Property by or on behalf of Seller that could
result in the filing of a lien against the Property,

(xi)

the Rent Roll shall be true, correct and complete in all material respects and
no concessions, discounts or other periods of free or discounted rent shall have
been given other than those reflected on such Rent Roll,

(xii)

all information delivered by Seller to Purchaser pursuant to Section 4.1 hereof,
is a true, correct and complete copy of the original thereof in all material
respects,

(xiii)

Seller has no knowledge, and has received no notice, regarding any environmental
contamination on, at or adjacent to the Property,

(xiv)

Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xv)

there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xvi)

the Improvements will be constructed in substantial conformity in all material
respects with the Plans and Specifications, and Seller has no knowledge of, and
has not received, written notice of defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property,

 

--------------------------------------------------------------------------------

 

(xvii)

as of the date of Completion of the Work, Seller shall have no knowledge of, and
shall not have received, written notice of the unremediated presence or
suspected presence on the Improvements of any form of mold, including those
producing mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys,

(xviii)

except as disclosed in that certain Phase I Environmental Site Assessment Report
dated February 12, 2016 by Partner Engineering and Science, Inc. for Project No.
16-155464.1, Seller has no knowledge, and has received no notice, of underground
storage tanks located on or under the Property or unremediated conditions on, at
or relating to the Property which are in non-compliance with “Environmental
Requirements” (as defined below) or “Hazardous Materials” (as defined below) on,
in or under the Property in quantities that require reporting, investigation or
remediation under Environmental Requirements,

(xix)

on or before Closing, Seller shall obtain all necessary governmental
certificates, licenses and other approvals necessary for grading, building, and
construction of the Improvements and a final unconditional certificate of
occupancy for the Improvements allowing occupancy of the Improvements for their
intended use (collectively, the “Occupancy Permits”), all of which, as of the
Closing, shall be in full force and effect and not subject to revocation,
suspension, forfeiture or modification,

(xx)

Seller has no knowledge, and has received no notice, that the Property is not
compliant and does not conform with all applicable zoning laws, rules and
regulations,

(xxi)

Seller is in compliance with the requirements of Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other similar
requirements contained in the rules and regulations of the office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”).  Neither Seller nor any
beneficial owner of Seller (a) is listed on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC pursuant to the Executive Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Foreign Asset Orders (such lists are collectively referred to as the
“OFAC Lists”) or (b) is a person who has been determined by competent authority
to be subject to the prohibitions contained in the Foreign Asset Orders; or (c)
is owned or controlled by, or acts for or on behalf of, any person on the OFAC
Lists or any other person who has been determined by competent authority to be
subject to the prohibitions contained in the Foreign Asset Orders, or any other
anti-terrorism or anti-money laundering laws or regulations, including, without
limitation, the Bank Secrecy Act, as amended, or the Money Laundering Control
Act of 1986, as amended,

(xxii)

there are no Leases, Tower Leases or Billboard Leases affecting the Property
other than those approved in writing by Purchaser, and

(xxiii)

Seller has obtained, or timely shall obtain, all building permits and other
governmental approvals as may be necessary to commence construction of the
Improvements, and further has obtained, or timely shall obtain, all necessary
financing to enable Seller to complete construction of the Improvements.

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser so
as to be effective and deemed given as of the Closing Date.  

 

--------------------------------------------------------------------------------

 

 

(b)

For purposes of this Agreement, “Hazardous Materials” shall mean any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in §101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non‑friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
and (ix) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under “Environmental
Requirements” (as defined below) or the common law, or any other applicable laws
relating to the Property.  Hazardous Materials shall include, without
limitation, any substance, the presence of which on the Property, (A) requires
reporting, investigation or remediation under Environmental Requirements;
(B) causes or threatens to cause a nuisance on the Property or adjacent property
or poses or threatens to pose a hazard to the health or safety of persons on the
Property or adjacent property; or (C) which, if it emanated or migrated from the
Property, could constitute a trespass.  Further, for purposes of this Agreement,
“Environmental Requirements” shall mean all laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders, and decrees, now or hereafter
enacted, promulgated, or amended, of the United States, the states, the
counties, the cities, or any other political subdivisions in which the Property
is located, and any other political subdivision, agency or instrumentality
exercising jurisdiction over the owner of the Property, the Property, or the use
of the Property, relating to pollution, the protection or regulation of human
health, natural resources, or the environment, or the emission, discharge,
release or threatened release of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or waste or Hazardous Materials into
the environment (including, without limitation, ambient air, surface water,
ground water or land or soil).

(c) Anything to the contrary in this Agreement or in any of the agreements,
instruments, or documents related to this Agreement (collectively, with this
Agreement, the “Sale Documents”) notwithstanding, except for the representations
and warranties set forth in Section 4.3 above and in the Sale Documents
(collectively, the “Seller Warranties”), neither Seller nor any of the other
Seller’s Parties has made, is making, or shall later be deemed to have made any
warranty or representation of any kind or character whatsoever, express or
implied, with respect to the availability, acceptability, quality, adequacy,
existence, status, nature, type, character, accuracy, or consequence of (1) part
or all of the Property, the Improvements, the Work, or the Plans and
Specifications, (2) any other property, (3) any of the Leases, (4) any of the
Contracts, (5) any survey or matter of title, (6) any zoning, land use,
subdivision, or entitlement matter or any voter referendum or initiative, (7)
any condition, cost, expense or fee (including without limitation any condition,
cost, expense or fee associated with any tract or parcel map), (8) any business,
economic, market, or marketing matter, (9) any tax consequence, (10) any legal
or environmental condition, (11) any operating history or projection, (12) any
value or valuation, (13) any governmental approval or agreement, (14) any law,
ordinance, rule, standard, requirement, or regulation (including, without
limitation, the American with Disabilities Act, as it may be amended from time
to time, and any other health, building, access, or safety law, ordinance, rule,
requirement, or regulation), (15) any Environmental Requirement or any other
environmental or hazardous materials or substances law, (16) any Hazardous
Material, (17) any or all of the Due Diligence Items, (18) the size, area, or
boundaries of any of the land, any improvements thereon, or any other element of
the Property, (19) any encroachment, adverse possession, or prescriptive
easement, or any fact or condition relating to any of them, (20) any legal or
physical access, (21) any availability of utilities, (22) the physical condition
or aspects of the Property or the Improvements, including, but not limited to,
their structural elements, seismic aspects, foundations, roofs, appurtenances,
access, landscaping, parking facilities, electrical, mechanical, HVAC, plumbing,

 

--------------------------------------------------------------------------------

 

sewage, soils, and utility systems, facilities, and appliances, the square
footage of any of the Improvements and the square footage of any tenant space
therein, (23) the acts, omissions, or statements of any or all of the Seller’s
Parties or the quality, nature, or adequacy of any of their work, work product,
correspondence, reports, studies, recommendations, findings, or determinations,
(24) the habitability, merchantability, or fitness, suitability, value or
adequacy of the Property or Improvements for any purpose, (25) the quality of
any labor or materials used in the Improvements, or (26) any other matter or
thing of any nature whatsoever relating to or affecting or similar to any of the
foregoing matters (collectively, all of the foregoing matters described in this
sentence above, the “Project Matters”). In addition, except for the Seller
Warranties, Purchaser has not relied upon and will not rely upon, either
directly or indirectly, any representation or warranty of Seller or any other
Seller’s Party. Purchaser has conducted and will conduct complete and thorough
inspections and investigations of all of the Project Matters, and, except for
the Seller Warranties, Purchaser shall rely solely upon such inspections and
investigations or Purchaser shall be deemed to have determined to not conduct
such inspections and investigations. In either event, except as to the Seller
Warranties, Purchaser shall be deemed to have assumed all risks associated with
all of the Project Matters and the risk that adverse matters may not have been
revealed by any of Purchaser’s inspections and investigations. Purchaser
acknowledges and agrees that, except for Purchaser’s reliance upon the Seller
Warranties (i) upon the closing, Seller shall sell and convey the Property "as
is," "where is," and "with all faults," (ii) as of the Effective Date and the
Closing Date, the Property shall be in its "as is," "where is," and "with all
faults" condition, (iii) there are no oral agreements, warranties, or
representations, collateral to or affecting part or all of the Project Matters
by Seller or any other Seller’s Party, and (iv) nothing related to Project
Matters shall affect any of Purchaser’s obligations under any of the Sale
Documents. The terms and provisions of this Section 4.3 (c) shall expressly
survive Closing and the termination of this Agreement.

4.4

Conditions Precedent to Closing.  It shall be a condition precedent to
Purchaser's obligations to consummate this transaction that (a) all
representations and warranties made herein by Seller are true and correct in all
respects as of the Closing Date, and all covenants made by Seller herein are
complied with, (b) as of the Closing Date, there shall exist no pending or
threatened actions, suits, arbitrations, claims, attachments, or proceedings or
assignments for the benefit of creditors, bankruptcy, reorganization or other
insolvency proceedings involving Seller or any of its affiliates that could
adversely affect the operation or value of the Property or Seller's ability to
perform its obligations under this Agreement, and (c) as of the Closing Date,
the Improvements shall have been constructed in substantial conformity in all
material respects with the Plans and Specifications, free from any liens or
other claims, and all Occupancy Permits shall have been issued with respect
thereto; failing which, Purchaser, at its option, and in addition to any other
remedy available as the result of Seller’s breach of this Agreement, shall be
entitled to terminate this Agreement and receive a return of the Earnest Money.

5.

COVENANTS OF SELLER

 

5.1Insurance.  From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its full replacement cost against
fire and other hazards covered by extended coverage endorsement, including at
all time maintaining builder’s risk insurance at completed value, with wind and
flood coverage, and carry commercial general liability insurance against claims
for bodily injury, death and property damage occurring in, on or about the
Property, in an amount not less than Three Million and no/100 Dollars
($3,000,000.00), and to pay all premiums for such insurance prior to the
applicable due dates.

 

5.2Operation of Property.  Following completion of the Improvements, and through
and including the Closing Date, Seller agrees to operate and maintain the
Property in the normal course of business and in a commercially reasonable
manner.

 

 

--------------------------------------------------------------------------------

 

5.3Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party service
contracts which are approved by Purchaser, in writing, in Purchaser’s discretion
(herein, the “Contracts”).

 

5.4Leasing of Property.  From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any leases, including Tower
Leases and Billboard Leases, without Purchaser’s prior written consent, to be
granted or withheld in Purchaser’s discretion, or (ii) amend, terminate or
accept the surrender of any leases, including Tower Leases and Billboard Leases,
if any, or directly or indirectly grant any discounts or rental concessions to
any tenant of the Property, without the prior written consent of Purchaser which
may be granted or withheld in Purchaser’s discretion.  Seller represents and
warrants to Purchaser that (i) no leases have been or shall be entered into with
(I) any party that, directly or indirectly, has an ownership interest in Seller,
or is otherwise in any manner affiliated with Seller (an "Affiliate") or (II)
any of Seller’s or any of its Affiliates’ respective officers, directors,
principals, managers, members, partners, shareholders, agents and/or
representatives.  Additionally, following completion of the Improvements, Seller
agrees to enter into leases provided to Seller by Purchaser, which shall be on
terms and conditions, and on such form lease, as may be satisfactory to
Purchaser, in its discretion.

 

5.5Listing of Property for Sale.  From the Effective Date through and including
the Closing Date or the earlier termination of this Agreement, Seller agrees to
not list, verbally or in writing, the Property with any broker or otherwise
solicit or make or accept any offers to sell the Property or enter into any
contracts or agreements, including back-up contracts, regarding any disposition
of the Property.

 

5.6Obligation to Provide Notices.  Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, or (iv) any other matter that adversely affects,
or potentially could adversely affect, the Property.

 

5.7Construction of Improvements.

 

(a)Seller’s Construction Obligations.  Seller shall at all times diligently
prosecute “Completion of the Work” (as hereinafter defined), including
construction of the Improvements (the "Work") with all due diligence in
substantial accordance in all material respects with the Plans and
Specifications and otherwise in accordance with this Agreement.  Seller agrees
to deliver Completion of the Work no later than 395 days after the expiration of
the Approval Period (the “Outside Completion Date. No changes may be made to the
Plans and Specifications except to the extent reasonably required by (i) Seller
owing to any soils condition, engineering issue, unavailability of labor,
services, or materials, or any other matter reasonably outside of the control of
Seller, subject to Purchaser’s prior written consent thereto or (ii) any law,
rule, ordinance, regulation, action, order, inspection, permit, directive,
condition, or review of any governmental agency (each, a “Government Action”).
All references in this Agreement to the Plans and Specifications, the
Improvements, and the Work shall be deemed to mean such matters as amended or
modified time to time in accordance with the preceding sentence.

 

(b)Substantial Completion of Work and Punchlist Items.   At such time as Seller
determines that “Substantial Completion of the Work” (as defined below) has
occurred, Seller shall provide Purchaser with written notice thereof.  Within
ten (10) days following Purchaser’s receipt of such notice, Seller and Purchaser
shall perform a walk-through of the Improvements and, based upon such
walk-through, Seller and Purchaser shall prepare a detailed punchlist setting
forth items to be corrected or otherwise completed to bring the Improvements
into substantial conformity in all material respects with the Plans and
Specifications (collectively, the “Punchlist Items”) and reasonably estimating
the cost of such

 

--------------------------------------------------------------------------------

 

work (the “Punchlist Estimate”), provided, however, that notwithstanding
anything herein to the contrary, in the event the walk-through results in items
to be corrected or otherwise completed that would result in a Punchlist Estimate
in excess of $25,000, Closing shall not occur until Seller has reduced the
number of Punchlist Items so that the Punchlist Estimate at Closing is $25,000
or less, which Seller agrees shall occur no later than the Outside Completion
Date. At Closing, Seller shall deposit an amount equal to one hundred
twenty-five percent (125%) of the Punchlist Estimate (the “Punchlist Escrowed
Funds”) in escrow with the Title Company pursuant to an escrow agreement in form
reasonably acceptable to Seller and Purchaser. If Seller shall not have
corrected or completed any of the Punchlist Items by the thirtieth (30th) day
after the Closing Date, then Purchaser shall be entitled to draw on the
Punchlist Escrowed Funds to correct and complete the Punchlist Items. If, after
the one hundred fiftieth (150th) day after the Closing Date, a balance remains
in the Punchlist Escrow Funds without claim by Purchaser, then the balance shall
be paid to Seller. For purposes of this Section 5.7(b), “Substantial Completion
of the Work” shall mean the stage in the progress of the Work when the Work is
sufficiently complete in accordance with the Plans and Specifications so that
the Improvements can be occupied for their intended use.

 

(c)Completion of the Work.  The term "Completion of the Work" shall mean the
date upon which all of the following shall have occurred, as acknowledged by
Purchaser in writing:

 

 

(i)

Seller shall have provided Purchaser with evidence satisfactory to Purchaser
that all utilities required by the Plans and Specifications have been installed
and are fully operational;

 

 

(ii)

Except for the Punchlist Items, the Work shall have been completed in
substantial conformity in all material respects with the Plans and
Specifications and all applicable laws, ordinances, codes, rules and
regulations, including without limitation, building codes and standards, and an
architect designated by Purchaser and structural engineer designated by
Purchaser (as to foundations and slabs) shall have provided completion
certificates to Purchaser in form satisfactory to Purchaser;

 

 

(iii)

the Occupancy Permits shall have been issued for the Property by all applicable
governmental authorities, copies of all of which shall have been provided to
Purchaser;

 

 

(iv)

any and all assessments, public or private, special or general (except for
assessments for the financing of public improvements being collected
periodically with real property taxes and except for assessments to the extent
accruing and pertaining to the period after the Closing Date) arising out of or
in connection with, or in any manner pertaining to, the prosecution of the Work
or any portion thereof, including, but n

 

(v)

ot limited to, paving assessments and/or liens and assessments for or relating
to the construction of sewer, water, electric or other utility facilities, shall
have been paid in full, and Seller shall have delivered to Purchaser evidence of
the same;

 

 

(vi)

except for amounts payable with respect to Punchlist Items, all amounts due to
contractors, subcontractors and material suppliers with respect to the Work
shall have been paid in full, and no liens shall have been filed or threatened
with respect to the Work nor any claims made which could result in a lien being
filed against the Property without bonding or other reasonable provisions made
therefor;

 

 

(vii)

Seller shall have provided Purchaser with final lien waivers from the general
contractor and each subcontractor and supplier of material with respect to the
Work, except with respect to Punchlist Items;

 

--------------------------------------------------------------------------------

 

 

 

(viii)

The Land and Improvements shall be in a neat, clean and orderly condition, with
no debris, trash or construction equipment located thereon; and

 

 

(ix)

Purchaser shall have received the Updated Survey, in form satisfactory to
Purchaser, reflecting completion of the Work.

 

5.8Management of Property.  It is understood and agreed that the Property shall
be managed by a party designated by Purchaser (the “Property Manager”), pursuant
to the terms of a management agreement (the “Management Agreement”) to be
entered into and executed by Seller and Property Manager, upon Purchaser’s
request.  The Management Agreement shall be in form reasonably acceptable
to  Seller and Purchaser, and shall provide for a management fee equal to 6% of
monthly gross revenues.  In this regard, Seller agrees that, prior to Closing
and following execution of the Management Agreement, the Property Manager shall
be permitted to enter into lease agreements with space tenants, on Seller’s
behalf, which leases shall be in form and upon terms satisfactory to
Purchaser.  

 

5.9Signage. Provided that Purchaser shall not interfere with any Seller
Party’s  activities on the Property (a) Seller agrees that Purchaser shall be
entitled to install temporary signage on the Land at any time following the
Effective Date announcing the self-storage facility to be constructed on the
Land and (b) Seller further agrees that at any time following the Effective
Date, Purchaser shall have the right to add permanent signage to the Land and
the Improvements, at Purchaser’s discretion, subject to any applicable
governmental requirements.

 

5.10Assignment of Contractor Warranties.  At the Closing, Seller shall assign to
Purchaser all warranties and guaranties under that certain Construction Contract
(the “Construction Agreement”), to be entered into by and between Seller, as
owner, and ARCO/Murray National Dallas, Inc. (“Contractor”), as general
contractor, a copy of which will be incorporated into this Agreement as Exhibit
“E” upon execution, covering the construction of the Improvements, pursuant to
an Assignment of Contractor Warranties in form attached hereto as Exhibit “F”
and incorporated herein (the “Assignment of Contractor Warranties”).  The
Construction Agreement shall not be modified, amended or terminated in any
respect without Purchaser’s prior written consent, which may be granted or
withheld in Purchaser’s discretion.

 

5.11Assignment of Subcontractor Warranties.  At the Closing, Seller shall cause
Contractor to assign to Purchaser, pursuant to an Assignment of Subcontractor
Warranties in form attached hereto as Exhibit “G” and incorporated herein (the
“Assignment of Subcontractor Warranties”), all of Contractor’s rights with
respect to the “Subcontractor Warranties” (as defined in the Assignment of
Subcontractor Warranties).

 

5.12Assignment of Architect’s Warranties.  At the Closing, Seller shall cause
Magellan Architecture (“Architect”), to assign to Purchaser, pursuant to an
Assignment of Architect’s Warranties in form attached hereto as Exhibit “H” and
incorporated herein (the “Assignment of Architect’s Warranties”), all of
Seller’s rights with respect to the “Architect’s Warranties” (as defined in the
Assignment of Architect’s Warranties).

 

5.13Seller Warranty.  At the Closing, Seller shall deliver to Purchaser a
construction warranty (the “Seller’s Construction Warranty”), in the form
attached hereto as Exhibit “I” and incorporated herein, warranting the
Improvements to be free from defects in materials or workmanship for a period of
twelve (12) months following the Closing Date  (the “Warranty Period”).  At
Closing, Seller shall place the sum of $100,000.00 (the “Warranty Escrowed
Funds”), in escrow with the Title Company, pursuant

 

--------------------------------------------------------------------------------

 

to an escrow agreement in form reasonably acceptable to Seller and Purchaser
(the “Warranty Escrow Agreement”), to be held until the later to occur of (i)
the expiration of the Warranty Period, or (ii) final resolution of any warranty
claim made by Purchaser within the Warranty Period. The Warranty Escrowed Funds
shall be disbursed to Purchaser in compensation for any Seller default under
Seller’s Construction Warranty, subject to the terms of the next sentence. To
the extent no warranty claim is made by Purchaser prior to the expiration of the
Warranty Period or final resolution of any such warranty claim has occurred
prior to the expiration of the Warranty Period, the Warranty Escrowed Funds, or
balance thereof then remaining, shall thereafter be disbursed to Seller,
provided that if such a claim has been made by Purchaser without final
resolution and a balance remains after payment of all warranty claims from the
Warranty Escrowed Funds to Purchaser, said balance shall be disbursed to Seller.

 

6.
CLOSING

6.1

Closing.  Assuming that all conditions to closing have been satisfied and this
Agreement has not otherwise been terminated, the consummation of the transaction
contemplated hereby (the “Closing”) shall be held at the offices of the Escrow
Agent, located at the address set forth in Section 9.1 hereof, on the date (the
“Closing Date”) that is fifteen (15) days following Completion of the Work;
provided, however, that in the event Completion of the Work has not occurred by
the Outside Completion Date, then Seller shall be in default under this
Agreement, and Purchaser shall be entitled to pursue any remedies available to
Purchaser under Section 8.1 below.  Seller and Purchaser agree that the Closing
shall be consummated through an escrow closing with the Escrow Agent acting as
escrow agent, and neither party need be present at Closing.    

6.2

Possession.  Possession of the Property shall be delivered to Purchaser at the
Closing, subject only to tenants in possession under the Leases.

6.3

Proration.  All rents, other amounts payable by the tenants under the Leases,
including the Tower Leases and Billboard Leases, if any, and all other income
with respect to the Property for the month in which the Closing occurs, to the
extent collected by Seller on or before the Closing Date, and real estate and
personal property taxes and other assessments with respect to the Property for
the year in which the Closing occurs, shall be prorated to the Closing Date,
with Purchaser receiving the benefits and burdens of ownership on the Closing
Date.  To the extent any such rents, real estate taxes, personal property taxes
and other assessments with respect to the Property are unknown or otherwise not
accounted for at Closing, Purchaser’s and Seller’s obligation to pay their
prorata share of said amounts (as calculated in accordance with the previous
sentence) shall survive Closing. To the extent any real property taxes or
assessments shall accrue before the Closing (including, without limitation, any
real property taxes or assessments accruing with respect to any of the Work) and
be due and payable on or after Closing, such taxes and assessments shall be the
sole responsibility of Seller, and Seller hereby agrees to indemnify and hold
Purchaser harmless therefrom, which obligations of Seller expressly shall
survive Closing.  Purchaser shall be solely responsible for all real property
taxes and assessments accruing and pertaining to the period on and after the
Closing with respect to the Work or the sale of the Property contemplated hereby
or otherwise accruing and pertaining to the period on and after the Closing, and
Purchaser hereby agrees to indemnify and hold Seller harmless therefrom, which
obligations of Purchaser expressly shall survive Closing. Utilities shall be
canceled by Seller and reestablished in Purchaser’s name on the Closing Date, if
possible; otherwise utilities shall be prorated at Closing.  Any amounts unpaid
under the Contracts which Purchaser elects to assume at Closing shall be
prorated between Seller and Purchaser at Closing.

(a)

If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases, including the Tower Leases and Billboard Leases, if
any, and all other income from the Property have actually been paid for the
month in which the Closing occurs, the apportionment of such rents and

 

--------------------------------------------------------------------------------

 

other amounts and other income shall be upon the basis of such rents, other
amounts and other income actually received by Seller, with Purchaser receiving
the portion of all such rentals attributable to the period from and after
Closing, which proration obligation expressly shall survive Closing. For a
period of thirty (30) days following Closing, if any rents which are delinquent
as of Closing are actually received by Purchaser, in good funds, all such
amounts shall first be applied to post‑closing rents and other amounts due to
Purchaser for the period from and after Closing, and the balance shall be paid
by Purchaser to Seller within thirty (30) days following Purchaser’s receipt
thereof, to the extent, and only to the extent, of any rental delinquencies owed
by any such tenant to Seller for the period prior to Closing.  Notwithstanding
the foregoing provisions of this Section 6.3(a), all rentals that are received
by Purchaser more than thirty (30) days following Closing shall be retained by
Purchaser, and Seller shall have no rights with respect thereto.  If, subsequent
to the Closing, any rents or other income are actually received by Seller,
Seller shall immediately remit the same, or Purchaser’s prorata share thereof
calculated as aforesaid, to Purchaser.  Seller agrees that, after the Closing,
it shall not file any action in an effort to collect any outstanding rents that
remain owing to Seller after the Closing.

(b)

If the Closing shall occur before the tax rate or the assessed valuation of the
Property is fixed for the then current year, the apportionment of taxes shall be
upon the basis of the tax rate for the preceding year, including all matters
appearing on the tax bill for such year, whether ad valorem or non-ad valorem,
applied to the latest assessed valuation.  The proration shall allow for any
available discount.  Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

(c)

Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property.

The terms and provisions of this Section 6.3 shall expressly survive Closing.

6.4

Closing Costs and Credits.  Purchaser shall pay, on the Closing Date, (a) all
escrow fees of the Escrow Agent, (b)  all recording costs relating to the Deed,
(c) all title insurance premiums for any extended nature of the Title Policy and
any endorsements desired by Purchaser with respect to the Title Policy, (d) all
costs relating to the Survey and the Updated Survey, and (e) the fees of
Purchaser’s counsel.  Seller shall pay, on the Closing Date, (v) all costs and
expenses of whatsoever nature relating to construction of the Improvements, (w)
all title insurance premiums as if the Title Policy were a CLTA standard title
policy and mechanic’s lien coverage, (x) all applicable transfer taxes,
grantor’s taxes, documentary stamp taxes and similar charges relating to the
transfer of the Property, (y) all costs and expenses relating to retirement of
any and all indebtedness secured by the Property, including without limitation
prepayment penalties, yield maintenance fees, defeasance costs and the costs of
recording all mortgage cancellations, and (z) the fees of Seller’s counsel.
Purchaser shall receive a credit at Closing for all security deposits made by
tenants under the Leases and for any prepaid rents and other amounts related to
months following the month in which Closing occurs.  Additionally, on the
Closing Date, Seller shall leave petty cash in the amount of Three Hundred and
no/100 Dollars ($300.00) on site at the Property, which amount shall be
reimbursed by Purchaser to Seller at Closing as a credit in favor of Seller on
the closing statement.

6.5

Seller’s Obligations at the Closing. At the Closing, or at such other time as
indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) the
following:

 

--------------------------------------------------------------------------------

 

(a)

Deed.  Grant Deed (the “Deed”) conveying the Land and the Improvements to
Purchaser, in the form attached to this Agreement as Exhibit “B” and
incorporated herein, subject only to the Permitted Encumbrances.  The
description of the Land provided with the Updated Survey shall be the
description used in the Deed.

(b)

Assignment of Personal Property, Service Contracts, Warranties and Leases.  An
Assignment of Personal Property, Service Contracts, Warranties and Leases (the
“Assignment of Personal Property”), in the form attached to this Agreement as
Exhibit “D” and incorporated herein.

(c)

Evidence of Authority.  Such organizational and authorizing documents of Seller
as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(d)

Foreign Person.  An affidavit of Seller certifying that Seller is not a “foreign
person,” as defined in the federal Foreign Investment in Real Property Tax Act
of 1980, and the 1984 Tax Reform Act, as amended, in form attached to this
Agreement as Exhibit “C” and incorporated herein.

(e)

Leases.  The originals of all of the Leases, and the Tower Leases and Billboard
Leases, if any.

(f)

Contracts.  The originals of all of the Contracts.

(g)

Termination of Management Agreement.  Evidence of the termination of any and all
management agreements affecting the Property, effective as of the Closing Date,
and duly executed by Seller and the property manager.  

(h)

Affidavit.  An affidavit in the form required by the Escrow Agent to remove any
standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity.

(i)

Reaffirmation Certificate.  A reaffirmation certificate in accordance with the
provisions of Section 4.3(a).

(j)

Title Policy.  The Title Policy, issued by the Escrow Agent on behalf of the
Title Company, in the form approved by Purchaser and subject only to the
Permitted Encumbrances; provided that in the event the Title Policy is not
available at Closing, then the Escrow Agent shall provide Purchaser at Closing,
at Purchaser’s option, with either (i) a “marked title commitment”, committing
to issue the Title Policy in the form approved by Purchaser and subject only to
the Permitted Encumbrances, or (ii) a proforma owner’s title policy, in the form
approved by Purchaser and subject only to the Permitted Encumbrances, with the
Title Policy to be delivered to Purchaser as promptly after Closing as
reasonably possible.

(k)

Contractor Warranties.  The Assignment of Contractor Warranties, executed by
Seller and Contractor;

(l)

Subcontractor Warranties.  The Assignment of Subcontractor Warranties, executed
by Contractor;

 

--------------------------------------------------------------------------------

 

(m)

Architect’s Warranties.  The Assignment of Architect’s Warranties, executed by
Seller and Architect;

(n)

Seller’s Warranties.  The Seller’s Construction Warranty;

(o)

California Withholding.  California Form 593-C with respect to Seller, as to any
applicable exemption from California withholding tax.   If no exemption is
claimed, the Escrow Agent, in its capacity as escrow holder, shall withhold the
required amount of California state tax from Seller’s proceeds of sale and remit
same to the California Franchise Tax Board;

(p)

Warranty Escrow Agreement.  The Warranty Escrow Agreement; and

(q)

Seller’s Closing Statement.  Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

6.6

Purchaser’s Obligations at the Closing.  At the Closing, Purchaser shall deliver
to Escrow Agent the following:

(a)

Purchase Price.  The Purchase Price (net of the Earnest Money, to be applied as
a credit against the Purchase Price, and subject to adjustment in connection
with prorations, credits and charges hereunder), payment of which shall be made
by wire transfer of immediately available funds to the account of the Escrow
Agent;

(b)

Contractor Warranties.  The Assignment of Contractor Warranties, executed by
Purchaser;

(c)

Subcontractor Warranties.  The Assignment of Subcontractor Warranties, executed
by Purchaser;

(d)

Architect’s Warranties.  The Assignment of Architect’s Warranties, executed by
Purchaser;

(e)

Evidence of Authority.  Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement;

(f)

Warranty Escrow Agreement. The Warranty Escrow Agreement; and

(g)

Purchaser’s Closing Statement.  Purchaser shall execute and deliver to the Title
Company a Purchaser’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Purchaser.

6.7Cooperation. After the Closing Date, Purchaser shall use its commercially
reasonable efforts to cooperate with Seller, without cost,r expense or liability
to Purchaser and without relieving Seller of any of its obligations under this
Agreement, in Seller’s effort to release any bond or other security rendered
from time to time by Seller in order to release any mechanics, materialmen’s, or
labor lien associated with the Work, which obligations of Purchaser expressly
shall survive Closing.

 

--------------------------------------------------------------------------------

 

7.
RISK OF LOSS

7.1

Condemnation.  If, prior to the Closing, action is initiated to take all or any
portion of the Property, by eminent domain proceedings or by deed in lieu
thereof, Purchaser may on or before 30 days after Purchaser’s receipt of notice
thereof either (a) terminate this Agreement, in which event the Earnest Money
shall be refunded to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further right or obligation
hereunder, other than the Surviving Obligations, or (b) consummate the Closing,
in which latter event all of Seller’s assignable right, title and interest in
and to the award of the condemning authority shall be assigned to Purchaser at
the Closing and there shall be no reduction in the Purchase Price.

7.2

Casualty.  Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Property suffers any damage
equal to or in excess of Two Hundred Fifty Thousand and no/100 Dollars
($250,000.00) prior to the Closing from fire or other casualty, Purchaser may on
or before 30 days after Purchaser’s receipt of notice thereof either
(a) terminate this Agreement, in which event the Earnest Money shall be refunded
to Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller, and
neither party shall have any further right or obligation hereunder, other than
the Surviving Obligations (provided, however, that Purchaser shall not be
entitled to terminate this Agreement or obtain a refund of the Earnest Money if,
within 15 days of the date the Property is damaged, Seller shall be able to
demonstrate reasonably to Purchaser that Seller can repair such damage and
proceed with construction of the Improvements so that Completion of the Work
occurs prior to the Outside Completion Date, or (b) consummate the Closing, in
which latter event all of Seller’s right, title and interest in and to the
proceeds of any insurance covering such damage, and including any and all rent
loss insurance proceeds relating to the period from and after the Closing Date,
shall be assigned to Purchaser at the Closing and Purchaser shall receive a
credit against the Purchase Price at Closing in an amount equal to the sum of
(i) Seller’s deductible under its insurance policy and (ii) the amount of any
uninsured or underinsured loss, and there shall be no other reduction in the
Purchase Price. If the Property suffers any damage less than Two Hundred Fifty
Thousand and no/100 Dollars ($250,000.00) prior to the Closing, Purchaser will
consummate the Closing and accept the assignment of the proceeds of any
insurance covering such damage, including any and all rent loss insurance
proceeds relating to the period from and after the Closing Date, plus receive a
credit against the Purchase Price in an amount equal to the sum of (i) Seller’s
deductible under its insurance policy and (ii) the amount of any uninsured or
underinsured loss, and there shall be no other reduction in the Purchase Price.

8.
DEFAULT

8.1

Breach by Seller. Subject to Section 8.3 below, if Seller does not timely sell
the Property to Purchaser in breach of Seller’s obligations under this
Agreement, then (a) Purchaser shall be entitled to either (i) pursue the remedy
of specific performance of Seller’s obligations under this Agreement in
accordance with applicable law, provided that Purchaser files in a court of
competent jurisdiction and serves on Seller a complaint for a specific
performance action within ninety (90) days of the date on which Purchaser first
becomes aware of Seller’s default, except that, in the event specific
performance for any reason is not available, then Purchaser shall be entitled to
recover damages from Seller as described in Section 8.1(ii) below, or (ii)
terminate this Agreement, receive a refund of the Earnest Money, and pursue an
action against Seller to recover damages incurred by Purchaser and/or any
affiliates of Purchaser in connection with the transaction contemplated by this
Agreement and (b) in addition to the foregoing remedies, if Purchaser is not in
material breach of its obligations under this Agreement and Seller, directly

 

--------------------------------------------------------------------------------

 

or indirectly, sells the Property for a purchase price in excess of the Purchase
Price within a period of one (1) year following the date of the above default by
Seller (including by virtue of the direct or indirect transfer of ownership
interests in Seller), then Seller shall be obligated to pay any such excess
amount to Purchaser, less the escrow, title, closing, reasonable attorneys fees,
and other reasonable and customary third party costs of such sale, in cash, as
damages for Seller’s default hereunder (the “Excess Sale Amount”).

Anything to the contrary in any of the Sale Documents notwithstanding, to the
fullest extent permitted by applicable law, whether or not the Closing shall
have occurred (I) under no circumstances shall Purchaser be entitled to any
damages in excess of Three Hundred Fifty Thousand and no/100 Dollars
($350,000.00) (the “Damages Ceiling;” which Damages Ceiling shall not be deemed
to include any portion of the Punchlist Escrowed Funds), provided, however, that
if Seller does not timely sell the Property to Purchaser in breach of Seller’s
obligations under this Agreement and, further, the circumstances described in
clause (b) of the immediately preceding paragraph shall have occurred, the
Damages Ceiling shall not limit the Excess Sale Amount and (II) Purchaser shall
not assert, and Purchaser hereby waives and acknowledges that Purchaser shall
have no claim against Seller on any theory of liability for, special, indirect,
consequential, or punitive damages or lost profits (as opposed to direct,
compensatory damages). The parties have read and understand the provisions of
this Section 8.1 and by their signatures immediately below agree to be bound by
its terms. The terms and provisions of this Section 8.1 shall expressly survive
Closing and the termination of this Agreement.

 

SELLER:PURCHASER:

 

 

 

 

8.2Breach by Purchaser.  In the event ESCROW FAILS TO CLOSE DUE TO a default by
Purchaser under this Agreement not cured within the applicable notice and cure
period set forth in Section 8.3 below, Purchaser and Seller agree that Seller
would suffer damages in an amount which would be impractical and extremely
difficult to ascertain.  In addition, Purchaser wishes to have a limitation
placed upon Purchaser’s potential liability in the event of a default by
Purchaser, and wishes to induce Seller to waive other remedies.  Purchaser and
Seller, after due negotiation, agree that the amount of the EARNEST MONEY at the
time of Purchaser’s default represents a reasonable estimate of the damages
which Seller will sustain IF ESCROW FAILS TO CLOSE DUE TO AN event of a default
by Purchaser WHICH IS NOT CURED WITHIN THE APPLICABLE NOTICE AND CURE PERIOD. In
the event of a default by Purchaser WHICH IS NOT CURED WITHIN THE APPLICABLE
NOTICE AND CURE PERIOD, Seller may terminate this Agreement by written notice to
Purchaser, cancel the escrow and retain the EARNEST MONEY as liquidated
damages.  Such retention of the EARNEST MONEY is Seller's sole and exclusive
remedy and is intended to constitute liquidated damages to Seller.  Seller
waives any rights it may have to seek specific performance under California
Civil Code section 3389.  Following termination of this Agreement, cancellation
of the escrow, and retention of the EARNEST MONEY as liquidated damages,
Purchaser and Seller shall have no further rights or obligations under this
Agreement, except for the Surviving Obligations.  The parties HAVE READ

 

--------------------------------------------------------------------------------

 

AND UNDERSTAND THE PROVISIONS OF THIS SECTION 8.2 AND BY THEIR SIGNATURES
IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS. THE TERMS AND PROVISIONS OF
THIS SECTION 8.2 SHALL EXPRESSLY SURVIVE CLOSING AND THE TERMINATION OF THIS
AGREEMENT.

 

SELLER:PURCHASER:

 

 

 

 

8.3Notice and Cure.  In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, (ii) Seller shall only be entitled to receive no more than three (3)
such notices with respect to Seller’s construction obligations under this
Agreement, and (iii) in no event shall any such notice and cure period result in
an extension of the Closing Date or the Outside Completion Date.

9.
MISCELLANEOUS

9.1

Notices.  All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either:  (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
postage prepaid, addressed to the intended recipient at the address specified
below; (c) on the first business day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address specified below, or (d) on
the date delivered by facsimile to the respective numbers specified below,
provided confirmation of facsimile is received and further provided any such
facsimile notice shall be sent by one of the other permitted methods of
providing notice on the next succeeding business day.  For purposes of this
Section 9.1, the addresses of the parties for all notices are as follows (unless
changed by similar notice in writing given by the particular party whose address
is to be changed):

If to Seller:

Escondido-Metcalf SS, LLC

3595 Cadillac Avenue, Suite 101

Costa Mesa, California 92626

Attn: Russ Colvin

rcolvin@northamericanselfstorage.com

Tel:  (714) 716-8882

Fax: (714) 716-8884

 

with a copy to:

Mr. Michael D. Capaldi

Spach, Capaldi & Waggaman, LLP

4675 MacArthur Court, Suite 550

Newport Beach, California 92660

mdcapaldi@scwlawfirm.com

Tel:  (949) 724-4040

 

--------------------------------------------------------------------------------

 

Fax: (949) 724-4041

 

If to Purchaser:

SST IV Acquisitions, LLC

10 Terrace Road

Ladera Ranch, CA  92694

Attn: H. Michael Schwartz

Tel: (949) 429-6600

Fax: (949) 429-6606

 

with copies to:

SST IV Acquisitions, LLC

8235 Douglas Ave #815

Dallas, Texas 75225

Attn: Wayne Johnson

Tel:  (214) 217-9797

Fax: (949) 429-6606; and

 

Mastrogiovanni Mersky & Flynn, P.C.
2001 Bryan Street, Suite 1250
Dallas, Texas  75201
Attn:  Charles Mersky, Esq.
Tel:  (214) 922-8800
Fax:  (214) 922-8801

 

If to Escrow Agent:

Commonwealth Land Title

4100 Newport Place Drive, Suite 120

Newport Beach, CA 92660

Attn: Kelly Ralph

Tel:  (949) 724-3135

Fax: (714) 459-7199

 

9.2

Real Estate Commissions.  Pursuant to a separate written agreement, Seller has
agreed to pay Self Storage Investment Services, Inc. (“Broker”) a real estate
commission upon consummation of the transaction contemplated by this
Agreement.  Except for Seller’s agreement with Broker, neither Seller nor
Purchaser has authorized any broker or finder to act on any party’s behalf in
connection with the sale and purchase hereunder and neither Seller nor Purchaser
has dealt with any broker or finder purporting to act on behalf of any other
party.  Purchaser agrees to indemnify, defend and hold harmless Seller for, from
and against any and all claims, losses, damages, costs or expenses of any kind
or character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by Purchaser or on Purchaser’s behalf
with any broker or finder in connection with this Agreement or the transaction
contemplated hereby.  Seller agrees to indemnify, defend and hold harmless
Purchaser for, from and against any and all claims, losses, damages, costs or
expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Seller or
on Seller’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby, including Broker.  Notwithstanding
anything to the contrary contained herein, this Section 9.2 shall survive the
Closing or any earlier termination of this Agreement.

 

9.3

Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

 

--------------------------------------------------------------------------------

 

9.4

Amendment.  This Agreement may be amended only by a written instrument executed
by the party or parties to be bound thereby.

9.5

Headings.  The captions and headings used in this Agreement are for convenience
only and do not in any way limit, amplify, or otherwise modify the provisions of
this Agreement.

9.6

Time of Essence.  Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement, or
the date for performance specified in this Agreement, falls on a Saturday,
Sunday or legal holiday under the laws of the United States or the State of
California, then, in such event, the time of such period, or the date for such
performance, shall be extended to the next day which is not a Saturday, Sunday
or legal holiday.

9.7

Governing Law.  This Agreement shall be governed by the laws of the State of
California (without regard to the laws of the State of California concerning
conflicts of laws) and the laws of the United States pertaining to transactions
in such State.

9.8

Successors and Assigns; Assignment.  This Agreement shall bind and inure to the
benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns.  Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
one or more times, to (i) an affiliate of Purchaser, (ii) an entity in which SS
Growth Operating Partnership, L.P., a Delaware limited partnership, Strategic
Storage Growth Trust, Inc., a Maryland corporation, Strategic Storage Operating
Partnership II, L.P., a Delaware limited partnership, Strategic Storage Trust
II, Inc., a Maryland corporation, Strategic Storage Trust IV, Inc., a Maryland
corporation, Strategic Storage Operating Partnership IV, L.P., a Delaware
limited partnership, Strategic Student Senior and Storage Trust, Inc., a
Maryland corporation, and/or SSSST Operating Partnership, L.P., a Delaware
limited partnership, has a direct or indirect ownership interest, (iii) a real
estate investment trust of which Purchaser or an affiliate of Purchaser is the
external advisor, or (iv) a Delaware statutory trust of which Purchaser or an
affiliate of Purchaser is the signatory trustee; provided, however, that, until
the consummation of the Closing, no such assignment shall release or relieve
Purchaser of any liability hereunder.

9.9

Invalid Provision.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10

Attorneys’ Fees.  In the event it becomes necessary for either party hereto to
file suit to enforce this Agreement or any provision contained herein, the party
prevailing in such suit shall be entitled to recover, in addition to all other
remedies or damages, as provided herein, reasonable attorneys’ fees incurred in
such suit.

9.11

Multiple Counterparts.  This Agreement may be executed in a number of identical
counterparts which, taken together, shall constitute collectively one agreement;
in making proof of this Agreement, it shall not be necessary to produce or
account for more than one such counterpart with each party’s
signature.  Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12

Effective Date.  For purposes of this Agreement, the “Effective Date” shall mean
the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature

 

--------------------------------------------------------------------------------

 

page hereof, unless this Agreement is executed by Seller and Purchaser on the
same date, in which event such same date shall constitute the Effective Date.

9.13

Exhibits.  The following schedules, exhibits and other documents are attached to
this Agreement and incorporated herein by this reference and made a part hereof
for all purposes:

(a)

Schedule A, List of Due Diligence Documents

 

(b)

Schedule B, List of Plans and Specifications

 

(c)

Exhibit A, Legal description of the Land

 

(d)

Exhibit B, Form of the Deed

 

(e)

Exhibit C, Form of the Non-Foreign Affidavit;

 

(f)

Exhibit D, Form of the Assignment of Personal Property

 

(g)

Exhibit E, Construction Agreement

 

(h)

Exhibit F, Form of the Assignment of Contractor Warranties

 

(i)

Exhibit G, Form of the Assignment of Subcontractor Warranties

 

(j)

Exhibit H, Form of the Assignment of Architect’s Warranties

 

(k)

Exhibit I, Form of Seller’s Construction Warranty

 

(l)

Exhibit J, Digital Assets

 

(m)

Exhibit K, Non-Compete Agreement

9.14

[Intentionally Omitted.]

9.15.

Tax-Deferred Exchange.  Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange.  Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

9.16Confidentiality.  Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the discretion of the party whose consent is being requested), no
press release or other public disclosure concerning this transaction shall
disclose the Purchase Price or any other economic terms of this transaction, and
each party agrees to use best efforts to prevent disclosure of any such
restricted information by any third party.  Notwithstanding the foregoing, (i)
each party shall be entitled to make disclosures concerning this Agreement and
materials provided hereunder to its lenders, attorneys, accountants, employees,
agents and other service professionals as may be reasonably necessary in
furtherance of the transactions contemplated hereby, (ii) Purchaser shall be
entitled to make disclosures concerning this transaction and materials provided
hereunder to its potential debt and equity sources, and (iii) each party shall
be entitled to make such disclosures concerning this Agreement and materials
provided hereunder as may be necessary to comply with (a) any court order, (b)
the directive of any applicable governmental authority, or (c)

 

--------------------------------------------------------------------------------

 

any applicable securities law, rule and/or regulation.   The provisions of this
Section 9.16 shall survive Closing or any termination of this Agreement.

9.17

Independent Consideration.  Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period.

9.18

Non-Competition.  Seller shall deliver a non‑compete agreement (the “Non-Compete
Agreement”) to Purchaser at Closing in form attached hereto as Exhibit K,
executed by Seller, and Sanford J. Fleschman, Russ Colvin, Andrew Youngquist
(collectively, the “Restricted Parties”). The Non-Compete Agreement shall
provide that neither the Restricted Parties nor any of their respective
principals, partners, members, managers, directors, officers, shareholders
and/or affiliates may directly or indirectly develop, own, lease, manage or
operate a self storage facility for a period of three (3) years subsequent to
the Closing within a three (3) mile radius of the Property.

9.19Environmental.  In the event that Purchaser determines, prior to Closing,
that there are conditions on, at or relating to the Property which are in
material non-compliance with Environmental Requirements or that Hazardous
Materials exist on or under the Property that will require remediation under any
applicable federal or state laws, then, notwithstanding anything to the contrary
contained herein, Purchaser may terminate this Agreement within 30 days after
Purchaser becomes aware of such matters by written notice to Seller, in which
event, the Earnest Money shall be immediately returned to Purchaser, without the
consent or joinder of Seller being required and notwithstanding any instructions
to the contrary which might be provided by Seller, and thereafter neither party
hereto shall have any further rights or obligations under this Agreement except
for the Surviving Obligations.

 

9.20Force Majeure. If either party shall be prevented or delayed from timely
performing any obligation or satisfying any condition under this Agreement by
reason of Force Majeure (as such term is defined in this paragraph below), then
the time to perform such obligation or to satisfy such condition shall be
extended on a day-for-day basis for the period of the delay caused by such
event, but in no event in excess of an aggregate of twenty-two (22) calendar
days. As used in this Agreement, the term “Force Majeure” shall mean floods,
extreme weather, earthquakes, and other Acts of God, fire and other casualties,
strikes, job actions, and other labor disturbances, war, terrorist acts,
insurrections, and civil commotions, shortages and unavailability of materials,
supplies, labor, utilities, services, equipment, and systems, vandalism,
reasonably unanticipated requirements of any governmental agency,
uncharacteristic governmental inaction, delay, or interference, and any other
events of a similar nature.

 

9.21Discretion. Where in this Agreement Seller or Purchaser is expressly
required or permitted to give or make any consent, approval, determination,
acknowledgment, or judgment, or to make any designation or determination, or any
matter or decision expressly may be in Seller’s or Purchaser’s discretion or
otherwise to Seller’s or Purchaser’s satisfaction, such shall not be
unreasonably delayed, conditioned, or denied, except to the extent expressly
stated to be in such party’s sole and absolute discretion.

 

9.22Survival. The representations, warranties, and covenants of Section 4.3
above and  Section 5 above shall survive the Closing Date only through the first
(1st) anniversary of the Closing Date, provided, however, any term thereof shall
survive thereafter to the extent reasonably required in order for a court of
competent jurisdiction to adjudicate a claim on such term through final
determination and enforcement thereof, if Purchaser shall have filed in such
court and served on Seller a complaint alleging violation of such term on or
before such anniversary.

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

[Signature page to follow and remainder of page intentionally left blank]




 

--------------------------------------------------------------------------------

 

Executed to be effective as of the Effective Date.

SELLER:

 

Escondido-Metcalf SS, LLC, a Delaware limited liability company

 

By: /s/ Sanford J. Fleschman

Name: Sanford J. Fleschman

Title: Managing Member

 

Date: April 15, 2018

 

 

PURCHASER:

 

SST IV Acquisitions, LLC, a Delaware limited liability company

 

By: /s/ H. Michael Schwartz

Name: H. Michael Schwartz

Title: Chief Executive Officer

 

Date: April 16, 2018

 

 

 

 

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the  16th day of April, 2018, and (ii) the Two Hundred
Seventy-Five Thousand and no/100 Dollar ($275,000.00) earnest money deposit on
the 17th day of April, 2018, and agrees to hold and dispose of the Earnest Money
strictly in accordance with the provisions of this Agreement.  Seller and
Purchaser hereby designate the Escrow Agent as the “Real Estate Reporting
Person” with respect to the transaction contemplated by this Agreement, for
purposes of compliance with Section 6045(e) of the Tax Reform Act of 1986, as
amended, and the Escrow Agent, by its execution below, hereby accepts such
designation.

 

ESCROW AGENT:

 

Commonwealth Land Title

 

By: /s/ Kelly Ralph

Name: Kelly Ralph

Title: AVP / Commercial Escrow Officer

 

 